OPINION
By THE COURT.
Submitted. on motion of the plaintiff-appellee seeking an order dismissing the appeal on law and fact for the reason that this Court has no jurisdiction to entertain the same. The record discloses that the action is one for damages arising out of a collision between two automobiles. Clearly this is not a chancery case. The motion will be sustained, but the case will be retained for determination on questions of law only. The appellant will be granted leave to file bill of *608exceptions, assignment of errors and brief in accordance with Supplement to Rule VII of this Court.
HORNBECK, PJ, WISEMAN and MILLER, JJ, concur.
No. 4588.
Decided September 25, 1951.
Appellate Review [Abs & O. Jur.] §636
1. If there is evidence of a substantial character to support the judgment, a reviewing court will not reverse on the ground that the judgment is against the manifest weight of the evidence.
HEADNOTE BY EDITORIAL STAFF
HISTORY: — Appeal on law from judgment of Common Pleas Court affirming judgment of Municipal Court of Columbus. .Affirmed. For further history see Omnibus Index in bound volume.
OPINION
By WISEMAN, J.
This is an appeal on law from the judgment of the Common Pleas Court affirming a judgment of the Municipal Court of Columbus rendered in favor of the .plaintiff.
The action involved a claim for damages growing out of an automobile collision. There was a definite conflict in the evidence on the determinative issues in the case.
The Municipal Court was the trier of the facts and it was within the province of the trial court to determine the credibility of the witnesses. If there is evidence of a substantial character to support the judgment, which appears in this case, a reviewing court will not reverse on the ground that the judgment is against the manifest weight of the evidence. We find no assignment of error well made.
Finding no error in the record prejudicial to the rights of the appellant the judgment is affirmed.
HORNBECK, PJ, MILLER, J, concur.